Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,788,561 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of instant application
Claim 1 of Patent No. US 10,788,561 B2
A method comprising:
A ferromagnetic resonance (FMR) measurement method for determining saturation magnetization (Ms) in a magnetic film, or in a multilayer structure with at least one magnetic layer that is formed on a wafer, comprising:
forming a pattern in a magnetic material, the pattern including a first elongated structure and a second elongated structure;
forming a pattern in the magnetic film or multilayer structure comprised of at least a first elongated (asymmetrical) structure with a first length (L.sub.1) along a y-axis direction, and a first width (w.sub.1) along a x-axis direction; and at least a second elongated structure with a second length (L.sub.2) along the x-axis direction, and a second width (w.sub.2) along the y-axis direction where L.sub.1>w.sub.1 and L.sub.2>w.sub.2
applying a first magnetic field to the first elongated structure and the second elongated structure while applying one or more first microwave frequencies to one or more first locations on each of the first and second elongated structures to induce a ferromagnetic resonance condition therein at the one or more first locations;
applying a magnetic field (H) being simultaneously either parallel to the first elongated structure and transverse to the second elongated structure or transverse to the first elongated structure and parallel to the second elongated structure while applying a microwave (RF) frequency to one or more locations on each of the first and second elongated structures to induce a ferromagnetic resonance (FMR) condition therein at the one or more locations, wherein a fixed H is applied while sweeping through a range of microwave frequencies, or a fixed frequency is applied while sweeping through a range of H amplitudes; (c) determining a resonance field difference (ΔHr) from a resonance field (Hrx) measured at the one or more locations on the first elongated structure, and a resonance field (Hry) measured at the one or more locations on the second elongated structure, or determining a resonance frequency difference (Δfr) from a resonance frequency (frx) at the one or more locations on the first elongated structure, and a resonance frequency (fry) at the one or more locations on the second elongated structure
determining a resonance field difference from a first resonance field measured at the one or more first locations on the first elongated structure and a second resonance field measured at the one or more first locations on the second elongated structure; and
determining a resonance field difference (ΔHr) from a resonance field (Hrx) measured at the one or more locations on the first elongated structure, and a resonance field (Hry) measured at the one or more locations on the second elongated structure, or determining a resonance frequency difference (Δfr) from a resonance frequency (frx) at the one or more locations on the first elongated structure, and a resonance frequency (fry) at the one or more locations on the second elongated structure; and
determining saturation magnetization from the resonance field difference.
calculating Ms from ΔHr or Δfr.



5.	Similarly claims 9, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, (1+2), (9+11) and 15 of U.S. Patent No. US 10,788,561 B2 respectively.

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 17 is rejected under 35 U.S.C. 102(a1) as being anticipated by Kumatoriya et al. (Patent NO. US 5,889,402; hereinafter Kumatoriya).
Regarding Claim 17, Kumatoriya teaches a method (method in Fig. 1-Fig. 5) comprising:
applying one or more magnetic fields and one or more microwave frequencies to elongated structures disposed on a wafer (applying microwave signal 32 to wafer 26 in Fig. 3 and microwave is electromagnetic, therefore it has magnetic field; See Col. 2, Lines 55-65);
measuring ferromagnetic resonance spectra (ferromagnetic resonant measuring cavity 10 measures ferromagnetic spectra in Fig. 3; See Col. 5, Lines 40-60) of the elongated structures along at least two different orientations of the one or more magnetic fields with respect to the elongated structures (elongated structures 26 has different orientation B,C,D in Fig.5; See Col. 7, Lines 15-30); and
 determining saturation magnetization from the measured ferromagnetic resonance spectra of the elongated structures (See Col. 1, Lines 25-35).

Regarding Claim 20, Kumatoriya teaches the method of claim 17, wherein the elongated structures have a substantially rectangular, or substantially elliptical shape (See elliptical shape 26 in fig. 5).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kumatoriya in view of Tolksdor et al. (Patent NO. Us 3,873,463; hereinafter Tolksdor).
Regarding Claim 18, Kumatoriya teaches the method of claim 17. Kumatoriya further teaches wherein the determining of the saturation magnetization includes analyzing from the measured ferromagnetic resonance spectra (See Col. 1, Lines 25-35) of the elongated structures along the at least two different orientations of the one or more magnetic fields with respect to the elongated structures (elongated structures 26 has different orientation B,C,D in Fig.5; See Col. 7, Lines 15-30).
Kumatoriya is silent about determining of the saturation magnetization includes analyzing the difference in resonance field or the difference in resonance frequency from the measured ferromagnetic resonance spectra.
Tolksdor teaches determining of the saturation magnetization includes analyzing the difference in resonance field or the difference in resonance frequency from the measured ferromagnetic resonance spectra (See Col. 6, Lines 15-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Kumatoriya, by determining of the saturation magnetization includes analyzing the difference in resonance field or the difference in resonance frequency from the measured ferromagnetic resonance spectra, as taught by Tolksdor in order to achieve homogeneous distribution (Tolksdor; Col. 2, Lines 5-10).
9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kumatoriya in view of Wu et al. (Pub NO. US 2017/0176548 A1; hereinafter Wu).
Regarding Claim 19, Kumatoriya teaches the method of claim 17. Kumatoriya further teaches wherein the applied microwave frequency is in a range of 8 GHz to 12 GHz (See Claim 4).

Kumatoriya is silent about wherein the applied magnetic field (H) is up to 10 Tesla, and
wherein the applied microwave frequency is in a range of 0.01 GHz to 100 GHz.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the applied microwave frequency is in a range of 0.01 GHz to 100 GHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Kumatoriya is silent about wherein the applied magnetic field (H) is up to 10 Tesla.
Wu teaches wherein the applied magnetic field (H) is up to 10 Tesla (See [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Kumatoriya, by applying magnetic field (H) is up to 10 Tesla, as taught by Wu in order to achieve magnetic sensing (Wu; [0002]).


Allowable Subject Matter

5.	Claims 1-8 and 9-16 are not rejected by any prior art but should overcome Double Patenting Rejection.


Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Guisan et al. (Pub NO. 2018/0267128 A1) discloses Ferromagnetic Resonance.
b. Tudosa et al. (Pub NO. Us 2012/0326712 A1) discloses Measuring Magnetic Parameter.
c. HWANG et al. (Pub NO. US 2017/0336482 A1) discloses NonLinear TeraHerz.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        
/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858